REASONS FOR ALLOWANCE
Claims 1, 6-8 and 13-14 are pending. Claims 2-5 and 9-12 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments
Applicant’s arguments, see pages 5-6 of the remarks, filed on 01/28/2022, with respect to 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of claims 1-4 and 8-11 has been withdrawn. 

Allowable Subject Matter
Claims 1, 6-8 and 13-14 are allowed.
Examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 6-8 and 13-14, the cited prior art, either alone or in combination, fails to teach the claimed features of:
 wherein the at least one program estimates a channel impulse response from a signal in which the upstream signal and the downstream signal are combined, performs convolution on the channel impulse response and the downstream signal and again receives a difference value between an output value acquired by performing convolution and the signal in which the upstream signal and the downstream signal are combined, thereby repeatedly estimating the channel impulse response.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/K. J./
Examiner, Art Unit 2464


/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464